        Case 1:19-cr-10080-NMG Document 1383 Filed 07/13/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

       v.
                                                           Case No. 19-cr-10080-NMG
DAVID SIDOO, et al.,

               Defendants.


  DEFENDANT MOSSIMO GIANNULLI AND LORI LOUGHLIN’S ASSENTED-TO
              MOTION TO MODIFY BOND CONDITIONS

       Defendants Mossimo Giannulli and Lori Loughlin (“Defendants”) respectfully move the

Court for an order releasing their $1,000,000 bonds secured by their property, reducing their bail

from $1,000,000 to $100,000, and removing the requirement that the $100,000 bonds be secured

by money or property. The Government assents to the relief sought in this motion.

       By way of background, Mr. Giannulli was arrested on March 12, 2019, and initially

presented in the Central District of California, where Magistrate Judge Wilner permitted him

release on a $1,000,000 appearance bond secured by property. Ms. Loughlin was arrested on

March 13, 2019, and initially presented in the Central District of California, where Magistrate

Judge Rosenberg permitted her release on a $1,000,000 appearance bond secured by property.

Defendants then appeared in this district on April 3, 2019, and Chief Magistrate Judge Kelley

ordered that the bonds for Defendants set in the district of their arrest be adopted without

modification. On May 20, 2020, Defendants executed plea agreements with the Government, and

on May 22, 2020, appeared before this Court to change their pleas: Mr. Giannulli pleaded guilty

as to Count 1, and Ms. Loughlin pleaded guilty as to Count 1. Defendants are scheduled to be

sentenced on August 21, 2020.
        Case 1:19-cr-10080-NMG Document 1383 Filed 07/13/20 Page 2 of 3



       The Government, through AUSA Eric Rosen, has informed counsel that it agrees with

Defendants’ request to lift the security requirement and reduce the bail amounts to $100,000.

Moreover, a requirement that the bonds be secured in these circumstances is not necessary under

the Bail Reform Act, which requires imposition of “the least restrictive further condition or

combination of conditions” necessary to “reasonably assure the appearance of the person” and

provide for the safety of the community. 18 U.S.C. § 3142(c)(1)(B). There is no indication that

Defendants will flee rather than face sentencing. A requirement that their bond be secured with a

lien on their home is not the “least restrictive” condition necessary, as an unsecured bond, coupled

with sufficient assets to collect upon, provides the same incentive for Defendants to appear in this

case, which they will of course continue to do.

       Accordingly, and with the Government’s agreement, Defendants respectfully request that

the $1,000,000 appearance bonds they each executed in March 2019 be released, upon their posting

unsecured bonds of $100,000 each.


Dated: July 13, 2020                                  Respectfully submitted,

                                                      /s/ William J. Trach
Sean M. Berkowitz (admitted pro hac vice)             William J. Trach (BBO #661401)
LATHAM & WATKINS LLP                                  LATHAM & WATKINS LLP
330 North Wabash Avenue                               200 Clarendon Street
Suite 2800                                            Boston, MA 02116
Chicago, IL 60611                                     Phone: 617.948.6000
Phone: 312.777.7700                                   william.trach@lw.com
Fax: 312.993.9767
sean.berkowitz@lw.com                                 Perry J. Viscounty (admitted pro hac vice)
                                                      Allison S. Blanco (admitted pro hac vice)
Roman Martinez (admitted pro hac vice)                LATHAM & WATKINS LLP
LATHAM & WATKINS LLP                                  650 Town Center Drive
555 Eleventh Street, NW                               20th Floor
Suite 1000                                            Costa Mesa, CA 92626
Washington, DC 20004                                  Phone: 714.540.1235
Phone: 202.637.2200                                   perry.viscounty@lw.com
roman.martinez@lw.com                                 allison.blanco@lw.com

                        Counsel for Mossimo Giannulli and Lori Loughlin
                                                  2
        Case 1:19-cr-10080-NMG Document 1383 Filed 07/13/20 Page 3 of 3



                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       I certify that I conferred with counsel for the Government in an attempt to resolve or

narrow the issues raised in this motion. The Government assents to this motion.


                                                            /s/ William J. Trach
                                                            William J. Trach




                                CERTIFICATE OF SERVICE

       I certify that the foregoing document, which was filed with the Court through the CM/ECF

system, will be sent electronically to all registered participants as identified on the Notice of

Electronic Filing and that paper copies will be sent to those identified as non-registered

participants.


                                                            /s/ William J. Trach
                                                            William J. Trach




                                                3
